Citation Nr: 0929712	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
February 19, 2009, and in excess of 60 percent from February 
19, 2009, for gout.

2.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 
1971.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board had denied the Veteran's claim of entitlement to 
increased ratings for gout and duodenal ulcer, and 
entitlement to TDIU, in a May 2005 decision.  In June 2005, 
the Veteran filed a new claim for an increased rating for 
those same disabilities, as well as for entitlement to TDIU.  

The Veteran provided testimony at an August 2008 hearing 
before the undersigned. A transcript of the hearing has been 
associated with the claims file.

In November 2008, the Board remanded the issues of 
entitlement to ratings in excess of 20 percent for gout and 
10 percent for duodenal ulcer, and for entitlement to TDIU, 
for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In a March 2009 rating decision, the RO increased the rating 
of the service connected gout to 60 percent, effective from 
February 19, 2009, and granted TDIU, also effective February 
19, 2009.  The Veteran has not disagreed with the effective 
date of the TDIU grant, thus the Board considers this a full 
grant of that benefit.  Accordingly, that issue is no longer 
in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Prior to February 19, 2009, the evidence does not show 
that gout results in definite impairment of health as 
supported by examination findings, and incapacitating 
exacerbations occurring at least three times per year have 
not been documented in the record; the evidence instead 
demonstrates one or two exacerbations per year in a well-
established diagnosis; these have been generally confined to 
the right great toe, and not incapacitating.

2.  Since February 19, 2009, the evidence does not show that 
gout results in constitutional manifestations associated with 
active joint involvement, totally incapacitating.

3.  The Veteran's service connected duodenal ulcer is 
manifested by no more than mild pathology, with recurring 
episodes once or twice yearly; the record does not show 
evidence of recurring episodes of severe symptoms, or 
continuous moderate manifestations; there is no demonstrated 
weight loss, anemia or other manifestations of duodenal ulcer 
disease beyond the epigastric pain and tenderness described 
by the recent VA examiner, and that examiner characterized 
the Veteran's ulcer as "low-grade."  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for gout prior to February 19, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Codes 
5002, 5017 (2008).

2.  The criteria for an evaluation in excess of 60 percent 
for gout from February 19, 2009, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Codes 
5002, 5017 (2008).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.114, Code 7305 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim. Id.

An August 2005 notice letter apprised the Veteran of the 
evidence necessary to substantiate the claims, and also 
explained the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, a June 2008 
letter discussed how disability ratings and effective dates 
are determined, pursuant to Dingess/Hartman.  Such 
communication also satisfied the requirements under Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008), by informing the 
Veteran of the need to provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disabilities and the effect that 
worsening has on the claimant's employment and daily life.  
The specific rating criteria were also included in that 
letter.

It is acknowledged that the June 2008 letter post-dated the 
adverse adjudication that is the subject of the present 
appeal.  Thus, the notice is deficient as to timing per 
Mayfield.  However, in the present case, such timing error 
was cured as to the ulcer issue, as the fully compliant June 
2008 letter was followed by a readjudication of the claim in 
August 2008 and March 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error. See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this case, 
service treatment records and post-service outpatient medical 
records have been obtained.  The Veteran provided testimony 
on these issues, and he was afforded VA examinations.  There 
is no indication that any available pertinent evidence 
remains outstanding, nor has the Veteran so contended.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App.. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Gout

Service connection for gout was granted in November 1971.  A 
noncompensable evaluation was assigned from September 1971.  
A September 1998 hearing officer's decision increased the 
evaluation to 20 percent, from December 1996.  The current 
claim was received in June 2005.  During the pendency of the 
appeal, a March 2009 rating decision increased the rating to 
60 percent from February 19, 2009.  

The Veteran's gout has been rated under Diagnostic Codes 5017 
and 5002.  Those codes provide a 100 percent evaluation where 
gout as an active process results in constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  A 60 percent evaluation is warranted 
where gout with weight loss and anemia, productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times a year or a lesser number over 
prolonged periods, is shown.  A 40 percent evaluation applies 
where symptom combinations productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year are present.  A 20 percent evaluation contemplates 
one or two exacerbations per year in a well- established 
diagnosis.  38 C.F.R. Part 4, Codes 5002, 5017 (2008).  

Additionally, under Diagnostic Code 5002, the chronic 
residuals of gout are to be rated as ankylosis or based on 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  As 
instructed by a Note to Diagnostic Code 5002, the rater is to 
assign the higher evaluation between the active process and 
the residual ratings.

Prior to February 19, 2009

VA treatment records dated in June 2005 and March 2006 noted 
the Veteran's gout as stable.  

On VA examination in August 2005, the Veteran reported that 
he wore a left knee brace and used a cane for ambulation.  He 
noted that his left knee was worse than his right knee.  The 
Veteran also complained of gout and arthritis in his left 
elbow, wrist, left shoulder, and right great toe.  He 
described an attack in his right great toe that lasted from 
December 2004 to March 2005, involving considerable pain and 
swelling.  On examination, right knee motion was from 0 to 
115 degrees, with no decrease in motion due to pain, fatigue, 
or weakness.  Left knee motion from zero to 110 degrees, with 
pain noted at 90 degrees of flexion.  Range of motion of both 
wrists and the left elbow was normal.  There was no 
tenderness and no reduction in range of motion with 
repetitive testing.  Examination of the right great toe was 
normal, with no swelling, tenderness, redness, or loss of 
range of motion.  Forward elevation and abduction of the left 
shoulder were both limited to 90 degrees by pain.  External 
rotation was limited by pain to 70 degrees and internal 
rotation was limited by pain to 45 degrees.  There was no 
additional loss of motion due to pain, fatigue, or weakness.  
The examiner commented that the Veteran's daily activities 
were limited as he could not climb stairs, squat, run, bend, 
lift, or walk for prolonged periods.  

On VA examination in March 2006, the Veteran reported flare-
ups of left elbow, bilateral wrist, and right great toe 
symptoms once every three months.  The Veteran did not use a 
cane or brace for these joints and had not been incapacitated 
within the past 12 months due to his gout.  On examination, 
he could extend both wrists 70 degrees and flex both to 80 
degrees.  He could radial deviate each wrist 10 degrees and 
ulnar deviate each wrist 40 degrees.  All of these motions 
were without pain.  The left elbow was normal-appearing, with 
no redness, swelling, heat, or tenderness.  Extension was 0 
degrees and flexion 140 degrees without pain.  The right 
great toe was normal-appearing with normal motion.  The 
examiner diagnosed degenerative joint disease of the left 
shoulder and bilateral knees, and recurrent gout involving 
the left elbow, bilateral wrists, and right great toe.  He 
noted that the Veteran gave a history compatible with 
probable associated gout flares involving both knees.

An October 2006 VA clinical record indicated that the Veteran 
had been experiencing gout flares.  No further elaboration 
was provided.  In a May 2007 report, the Veteran denied any 
present gout flare.

In November 2007, the Veteran's gout was described as stable.  

The Veteran testified at the August 2008 hearing that once he 
stoops he cannot get up due to the pain on his knees; that he 
has been bedridden several times due to the pain associated 
with gout sometimes as often as two or three times a week; 
and, that at the last VA examination the examiner forced his 
movements and therefore his range of motion was not recorded 
accurately.  

The evidence prior to February 19, 2009, does not show the 
presence of definite impairment of health supported by 
examination findings, and, despite the Veteran's report of 
more frequent flare-ups, incapacitating exacerbations 
occurring at least three times per year were not documented 
in the record.  Accordingly, the Board finds that the 
veteran's gout was properly rated as 20 percent disabling 
prior to February 19, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Codes 5002, 5017 (2008).  There is 
no equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 
3.102 (2008).

Since February 19, 2009

Because the Veteran has been diagnosed with osteoarthritis of 
the knees and left shoulder, in November 2008 the Board 
remanded the case for the Veteran to undergo a VA examination 
to distinguish between the manifestations of gout and 
osteoarthritis.  The requested VA examination was conducted 
on February 19, 2009.  

Upon examination, the Veteran reported that his right 
metatarsophalangeal joint was always painful.  His last 
severe gout attack was in November 2008 when his right wrist 
swelled and was painful.  He routinely took medication to 
manage his pain.  Objectively, left shoulder forward 
elevation was limited to 120 degrees and abduction was 
limited to 110 degrees by pain in the shoulder.  Internal 
rotation was 90 degrees and external rotation was 80 degrees, 
with pain.  Examination of the left elbow showed diffuse 
tenderness without swelling.  He could flex the elbow to 120 
degrees and extend it to 0 degrees, with pain throughout the 
range of motion.  Pronation and supination of the elbow were 
described as normal, but there was pain with movement.  Right 
wrist dorsiflexion was to 60 degrees and palmar flexion was 
to 60 degrees; there was pain in the right wrist throughout 
the range of motion.  Ulnar deviation was 40 degrees and 
radial deviation 20 degrees, again with pain.  

Ranges of knee motion were from 0 to 120 degrees bilaterally, 
with pain throughout the range of motion.  With respect to 
all the tested joints, after three repetitions of ranges of 
motion there was no additional loss of motion due to pain or 
fatigue.  There was no instability of either knee.  The right 
great toe was very tender to palpation, with any motion 
causing significant pain.  The examiner stated that the 
Veteran clearly had severe gout despite chronic allopurinol 
therapy.  His gout was described as chronically active and 
moderately severe.  It was not possible to unequivocally 
distinguish between the manifestations of gout and 
osteoarthritis in a specific joint.  It was more likely than 
not that the majority of the Veteran's symptoms in the knees 
and left shoulder were secondary to gout and aggravated by 
the subsequent osteoarthritic changes.

As noted above, in order to warrant a 100 percent disability 
rating under Diagnostic Code 5002, the evidence must 
demonstrate an active process with constitutional 
manifestations associated with active joint involvement that 
are totally incapacitating.

The objective clinical findings on the February 2009 VA 
examination show that the Veteran's service-connected gout, 
while characterized as severe, does not does not result in 
totally incapacitating constitutional manifestations 
associated with active joint involvement.  Indeed, at the 
February 2009 VA examination the Veteran had functional use 
of all the affected joints, and he was able to ambulate using 
a cane.  The Veteran's reports of flare-ups of gout resulting 
in additional pain are consistent with the criteria for the 
60 percent rating which has already been assigned throughout 
the rating period in question, namely severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  Totally incapacitating 
manifestations of gout have not been identified.  Thus, in 
this case, a 100 percent rating has not been approximated.

The Board has also considered whether the combined ratings 
available for limitation of motion of the joints affected 
would entitle the Veteran to a rating higher than the 60 
percent assigned above.  However, based upon the February 
2009 VA examination findings, a combined rating in excess of 
60 percent is not assignable, for the reasons discussed 
below.

The examination findings provide measured ranges of motion of 
the left shoulder, left elbow, right wrist, and both knees.  
Additionally, the right great toe is described as painful 
with all movements.  

Limitation of arm motion at the shoulder level (90 degrees, 
per 38 C.F.R. § 4.71a, Plate I) results in a 20 percent 
rating under Diagnostic Code 5201.  That is the lowest 
compensable rating assignable for the minor shoulder.  As the 
Veteran's range of left shoulder motion, even taking into 
account pain, was 120 degrees of forward elevation and 110 
degrees of abduction, he is not entitled to a compensable 
rating for left shoulder limitation of motion.

Considering the Veteran's left elbow, the Board notes that 
limitation of flexion of the minor forearm to 100 degrees may 
be assigned a 10 percent evaluation.  Limitation to 110 
degrees is noncompensable.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the minor forearm to 45 degrees 
may be assigned a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5207.

The normal range of motion for the elbow is flexion to 145 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
I.

The examiner described the Veteran's left elbow motion as 
from 120 degrees flexion to zero degrees extension, with pain 
noted throughout.  Considering the effect of pain, the Board 
would assign a 10 percent rating for limitation of flexion of 
the left elbow under Code 5206.

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215.  The Veteran's right wrist 
limitation of motion does not approximate, even with 
consideration of pain, the criteria for a compensable rating.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees. 

Under Diagnostic Code 5261, pertaining to limitation of leg 
extension, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  

The Veteran's knees had ranges of motion from 0 to 120 
degrees, with pain noted throughout the ranges of motion.  
However, even assuming the pain would represent additional 
limitation of flexion to 60 degrees, or half of the measured 
range, a compensable rating would not be assignable.  
Similarly, there is no basis for assigning a compensable 
rating based on limitation of leg extension since even were 
extension limited to five degrees, a noncompensable rating 
would be appropriate.

The Veteran's right great toe disability is analogous to 
hammer toe under Diagnostic Code 5282, which contemplates a 
noncompensable rating where only a single toe is involved.  

Combining the ratings of 0 percent for left shoulder, 10 
percent for left elbow, 0 percent for right wrist, 0 percent 
for right great toe, and 0 percent for each knee in 
accordance with 38 C.F.R. § 4.25 results in a combined rating 
of 10 percent.  As this does not exceed the already assigned 
60 percent rating, the Veteran is not better served by using 
the individual joint limitation of motion ratings.  38 C.F.R. 
§ 4.25, 4.26, 4.71a (2008).  In fact, even if he had been 
awarded the next-higher percentage for all joints deemed to 
be noncompensable, the combined evaluation would still only 
result in a 50 percent rating.  Thus, the single 60 percent 
evaluation for gout based on active disease process remains 
intact.



Duodenal Ulcer

Service connection for duodenal ulcer was granted in November 
1971.  A noncompensable evaluation was granted from September 
1971.  A September 1999 rating decision increased the 
evaluation to 10 percent, from August 1998.  The current 
claim for an increase was received in June 2005.  

The veteran's service-connected duodenal ulcer disease has 
been evaluated under Diagnostic Code 7305.  The current 10 
percent evaluation contemplates mild disability, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is appropriate where the evidence demonstrates a 
moderate disability, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent evaluation would require that the evidence show that 
the veteran's ulcer disability is moderately severe, with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. 
Part 4, § 4.114, Code 7305 (2008).

On VA examination in August 2005, the Veteran reported that 
he had heartburn and indigestion and often regurgitated when 
he lay down at night.  He had not experienced any weight loss 
or bleeding.  The Veteran used Prilosec and Maalox for 
control of his symptoms.  On examination, there was mild 
epigastric tenderness to palpation.  The diagnosis was 
duodenal ulcer disease.

On VA examination in February 2009, the examiner noted that 
the Veteran had been diagnosed with peptic ulcer disease and 
gastroesophageal reflux disease (GERD).  The Veteran reported 
chronic epigastric pain despite taking Prilosec and 
ranitidine.  Two or three times per month he would awake 
choking in his sleep having regurgitated burning fluid into 
his throat.  He had had hematemesis in the distant past but 
not in recent years; he gave no history of melena.  Abdominal 
examination showed tenderness in the epigastrum.  There were 
no palpable viscera, abdominal masses, or bruits.  The 
examiner stated that the Veteran had chronic symptoms which 
are more due to the ulcer than to GERD.  The GERD symptoms, 
while less frequent, were persistent.  The examiner stated 
that the episodes of awakening with burning throat pain and 
regurgitation were typical episodes of GERD, while the 
chronic epigastric pain and tenderness were typical 
manifestations of low-grade active duodenal ulcer.  

The current findings are consistent with the present 10 
percent evaluation, which describes mild symptoms, with 
recurring symptoms once or twice yearly.  The medical 
findings do not show evidence of recurring episodes of severe 
symptoms, or continuous moderate manifestations.  There is no 
demonstrated weight loss, anemia or other manifestations of 
duodenal ulcer disease beyond the epigastric pain and 
tenderness described by the recent VA examiner, and that 
examiner characterized the Veteran's ulcer as "low-grade."  
In short, there is no indication in the medical record of the 
moderate level of disability from duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, required for a 20 percent 
evaluation.  38 C.F.R. Part 4, § 4.114, Code 7305 (2008).  
Since the weight of the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (2008).


ORDER

A rating in excess of 20 percent prior to February 19, 2009, 
and in excess of 60 percent from February 19, 2009, for gout 
is denied.

A rating in excess of 10 percent for duodenal ulcer is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


